 62DECISIONSOF NATIONAL LABOR RELATIONS BOARDbusiness is located on U.S. Highway 66, in the city of Sullivan, Frank-lin County, Missouri.Duiing the fiscal year ended July 31, 1962, thePetitioner did a gross volume of business in the amount of $218,556.06.4.No response to the petition herein as provided by the Board'sRules and Regulations, Series 8, has been filed by the Union.On the basis of the above, the Board is of the opinion that :1.The Petitioner is a retail enterprise engaged in selling gasoline,oils, fuels, and accessories to cars and trucks.2.The Board's current standard for asserting jurisdiction over re-tail enterprises within its statutory jurisdiction is a gross volume ofbusiness of at least $500,000 per annum(Carolina Supplies and Ce-ment Co.,122 NLRB 88). The Petitioner's gross volume of retailbusiness, $218,556.06, for the fiscal year ended July 31, 1962, does notmeet the retail standard for assertion of jurisdiction by the Board.Accordingly, the parties are advised under Section 102.103 of theBoard's Rules and Regulations, Series 8, as amended, that the Boardwould not assert jurisdiction over the Petitioner because the factssubmitted do not establish that his operations meet the Board's stand-ard for asserting jurisdiction over retail enterprises.MEMBER LEEDOM took no part in the consideration of the above Ad-visory Opinion.Southern Bakeries CompanyandAmerican Bakery & Confec-tioneryWorkers International Union,AFL-CIO, Local 482,Petitioner.Case No. 12-RC-1%,51.October 10, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before M. E. Stadler,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairm,an McCulloch and Members Fanning and Brown].Upon the entire record in this case, the' Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.At its plant at Jacksonville, Florida, involved herein, the Em-ployer is engaged in the production and distribution of bakery prod-139 NLRB No. 4. SOUTHERN BAKERIES COMPANY63ucts to grocery stores, restaurants, and institutional users.Cake andbread is baked at the Jacksonville plant and is shipped daily bycompany-owned tractor-trailer trucks which are driven by six trans-port drivers to the seven warehouses operated by the Employer inFlorida and Georgia.The six transport drivers also deliver to largeinstitutional accounts and to other bakers.At the warehouses, theproducts are dropped off and are then reloaded onto panel truckswhich are driven by driver-salesmen who service routes in a prescribedarea.The driver-salesmen work along with nine route supervisorswho relieve them when they are ill or on vacation and who accom-pany new salesmen in learning their routes.The route supervisorsmay also fill in for absent transport drivers.'The Petitioner, which presently represents the production andmaintenance employees at the Jacksonville plant, now seeks to rep-resent a unit limited to the six transport drivers who drive betweenthe plant and the warehouses.The Employer contends that a unitso limited is inappropriate because it excludes the driver-salesmen androute supervisors.There is no history of collective bargaining forany of the employees involved herein.2 Of the 47 driver-salesmen em-ployed, 15 report to and work directly from the Jacksonville plant,while the remaining 32 work out of 1 of the 7 distribution points lo-cated at various distances from the plant. The driver-salesmen servicegrocery stores and restaurants by driving from stop to stop, checkingin fresh merchandise and putting it on the. shelves, placing displayadvertising in the store, and removing stale merchandise.The driver-salesmensubmit invoices for the goods sold and receive cash paymentsfrom the customer. They are also encouraged to solicit new business,but their primary responsibility is in servicing their existing routesand customers.The driver-salesmen And route supervisorsare paida base salaryand commissionon sales, tiro commission usually amounting to ap-proximately two-thirds of their weekly salary.They are guaranteed' InSouthern Bakeries Company,Case No 12-RC-681(not published In NLRB volumes),the Board found that the route supervisors were not supervisory employees within themeaning of the ActNo contention is made in this case that their duties and responsi-bilities have been changed since then2In addition to the case mentioned in footnote 1 above, in which no bargaining repre-sentative was selected,the Board had also issued a decision involving this plant (CaseNo 12-RC-1124,not published in NLRB volumes),in which a petition for a unit limitedto the transport drivers was dismissed on the ground that there existed a substantialcommunity of interest between the driver-salesmen and the transport drivers.The Boardrelied on the principle established inValley of Virginia Cooperative Milk ProducersAssociation,127 NLRB 785, to the effect that where the parties disagreed as to the unitplacement of various categories of drivers,they would all be included in the larger unitsought.This rule,however,has since been modified inPlaza Provision Company,134NLRB 910, where the Board decided to base the unit placement of drier-salesmen on thenature of their Interests and duties,rather than on whether the parties disagi eed as totheir unit statusBecause of the Board'spresent view of the factors to be considered inthese cases,we do not regard our earlier decision involving this Employer as controllinghere. 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDa minimum wage if their commission and base salary do not reach apredetermined level.The guaranteed minimum wage is approxi-mately equal to the pay of the transport drivers, who receive astraight weekly salary.The compensation of the route supervisorsand driver-salesmen varies in accordance with their sales, above theguaranteed minimum.Vacation, pensions, and other benefits are thesame for the driver-salesmen and the transport drivers.There are no specific skills required for becoming a driver-sales-man or transport driver other than the ability to drive a truck and toread, write, and figure.However, the salesmen and route supervisorsare selected on the basis of being a "sales type," which means that theymust dress neatly and have pleasant personalities.The route super-visors are selected from among the driver-salesmen on the basis oftheir ability to make sales and to get along with people.There isalmost no permanent interchanging of jobs between the transportdrivers and the driver-salesmen.In two recent cases involving the distribution of bakery productsthrough driver-salesmen, the Board has excluded both driver-salesmenand truckdrivers from a unit of plant employees.' In theGunzen-hausorcase, the Board excluded the driver-salesmen from a unit ofplant employees on the ground that they dealt directly with cus-tomers whom they had to satisfy in order to retain their patronage,and that, consequently, their value to the Employer was based onqualities not required of plant employees, while their interests andworking conditions were materially different from such employees.In the present case, the issue is whether the duties and interests of thedriver-salesmen are sufficiently different from those of the transportdrivers to warrant their exclusion from a unit of such drivers.Here,as inGunzenhauser,the driver-salesmen are in contact with the Em-ployer's customers, they function as order takers, and make deliverieson the basis of such orders.Although they are required to take care oftheir regular accounts as the first order of responsibility, the driver-salesmen are encouraged to obtain new business.Other than thedriver-salesmen and route supervisors, the Employer has no personnelengaged exclusively in selling.The transport drivers, on the other hand, do no selling, drive muchlonger distances, and make fewer stops.Their work is limited es-sentially to over-the-road driving.They drive tractor-trailers havingmany times the capacity of the panel trucks driven by the driver-sales-men.The transport drivers are supervised directly by the salesmanagers, whereas the driver-salesmen look to the route supervisorsfor their instruction and direction.Based on the foregoing, we be-lieve that the transport drivers have interests and working condi-8E.H. Koester BakeryCo., Inc., 136 NLRB1006, andGunzenhauser Bakery, Inc.,137 NLRB 1613. DECKER TRUCK LINES65tions which are sufficiently different from those of the driver-salesmenand route supervisors to warrant the exclusion of the latter two groups.We also note that no union seeks to represent a combined unit of trans-port drivers and driver-salesmen.We find, therefore,that the follow-ing employees constitute a unit appropriatefor thepurposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act:All transport(relay)drivers employed by the Employer at itsJacksonville,Florida,plant,excluding all other employees,guards,and supervisors as definedin the Act.[Text of Direction of Election omitted from publication.]Loren A.Decker d/b/a Decker Truck LinesandLocal Union650,Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,affiliatedwithInternational Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America.Case No. 18-CA-1036.October 12, 1962SUPPLEMENTALDECISION AND ORDEROn August 24, 1960, the Board issued a Decision and Order in theabove-entitled case 1 findinginter aliathat the Respondent had dis-charged Carl Reisner in violation of Section 8(a) (1) and 8(a) (3)of the Act and directing that the Respondent offer Reisner immediateand full reinstatement to his former or substantially equivalent posi-tion without prejudice to his seniority or other rights and privilegesand make him whole for any loss of pay suffered by reason of its dis-crimination against him.Thereafter the Board's order was enforcedin full by the United States Court of Appeals for the Eighth Circuitand a decree was entered on December 4, 1961.2On March 22,1962, the Board's Regional Director for the EighteenthRegion issued a backpay specification and, on April 2, 1962, theRespondent filed an answer thereto.Upon appropriate notice issuedby the Regional Director, a hearing was held before Trial ExaminerStanley Gilbert for the purpose of determining the amount of back-pay due the claimant.On July 6, 1962, the Trial Examiner issuedhis Supplemental Intermediate Report, attached hereto, in which hefound that Reisner was entitled to payment by the Respondent of$2,106.58.Thereafter, the Respondent and the General Counsel filedexceptions to the Supplemental Intermediate Report and briefs insupport thereof.31128 NLRB 858.a296 E.2d 338.The Respondent's request for oral argument is denied inasmuch as the positions of theparties are adequately set forth in the record,exceptions,and briefs.139 NLRB No. 15.